DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 4/29/2022, in which claims 1 – 4, and 6 – 9 is amended, Claims 5 and 10 – 13 was canceled, claims 14 – 29 was added, and claims 1 – 4, 6 – 9, and 14 – 29 was presented for further examination.
3.	Claims  1 – 4, 6 – 9, and 14 – 29 are now pending in the application.

Response to Arguments
4.	Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
5.	As per rejection of claims 1 – 4 and 6 – 9 under 35 USC 101, applicant argues in substance in pages 49 – 52 that the claim is statutory under 35 USC 101 because the features of present application is an improvement over secure computation method for performing match retrieval while concealing  a search word.
	In response to applicant’s argument, examiner respectfully responds that the process enumerated in the claims describe various mathematical computation for performing  a match during query processing on concealed data.  The key element presented in the claims is a mathematical computation  of operator within the query and it amounts to mathematical calculation  concept  of abstract idea.  
Thus, the rejection is maintained.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a step in”, “equality determination unit”, “null determination unit”, “AND operation unit”, “OR operation unit”, “wildcard determination unit” in claims 1 – 4, 6 – 9, and 14 – 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1 -  4, 6 – 9, and 14 - 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitation of claim recites retrieval device that performs exact match search by secure computation in which m, n, t(i), and N are positive integers, i = 1, ..., m, j = 1, ..., N, n < N, and t(i) N, the retrieval device comprising: a storage that stores concealed database [xi], ..., [xm] including a concealed search target word [xi] in which a search target word xi = (xi,, ..., xi,t(i), ..., xi,N) is concealed, the search target word xi including t(i) pieces of characters xi,1, ..., xi,t(i); an input unit that receives an input of a concealed search word [k] in which a search word k = (ki, ..., k,, ..., kN) is concealed, the search word k including n pieces of characters ki, ..., k~ including a wildcard character; an equality determination unit that obtains a concealed operation result [ei] in which an operation result ei = (ei,1, ..., ei,N) is concealed, the operation result ei in which eij = a1 is established when xis is kj and eij = ao is established when xij is not kj, by secure computation using the concealed search target word [xi] and the concealed search word [k]; a wildcard determination unit that obtains a concealed operation result [w] in which an operation result w = (wi, ..., wN) is concealed, the operation result w in which wj = bi is established when kj is the wildcard character and wj = bo is established when kj is not the wildcard character, by secure computation using the concealed search word [k]; and an OR operation unit that obtains a concealed operation result [yi] in which an operation result yi = (yi,1, ..., yi,N) is concealed, the operation result yi in which yi,j = di is established when at least one of eij = a1 and wj = bi is satisfied and yi,j = do is established when both of eij = ao and wj = bo are satisfied, by secure computation using the concealed operation result [ei] and the concealed operation result [w].
	The limitation of performs exact match search by secure computation in which m, n, t(i), and N are positive integers, i = 1, ..., m, j = 1, ..., N, n < N, and t(i) N, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being mathematical calculations. For example, but for the “device” language, “performing” in the context of this claim encompasses the user manually compare request content to determine whether there is a match with content in the storage by computing their mathematical relation. Also, limitation of performs exact match search by secure computation in which m, n, t(i), and N are positive integers, i = 1, ..., m, j = 1, ..., N, n < N, and t(i) N, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the mathematical calculation but for the recitation of generic computer components. For example, but for the “device” language, “secure computation” in the context of this claim encompasses the user manually calculating the relationship between the content to identify a match. The limitation of the search target word xi including t(i) pieces of characters xi,1, ..., xi,t(i); an input unit that receives an input of a concealed search word [k] in which a search word k = (ki, ..., k,, ..., kN) is concealed, the search word k including n pieces of characters ki, ..., k~ including a wildcard character, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “searching” in the context of this claim encompasses the user manually compare the choosing content to other contents. The limitation of an equality determination unit that obtains a concealed operation result [ei] in which an operation result ei = (ei,1, ..., ei,N) is concealed, the operation result ei in which eij = a1 is established when xis is kj and eij = ao is established when xij is not kj, ao and a1 are elements of a set {ao, a1}, and a0 ≠ a1, by secure computation using the concealed search target word [xi] and the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical computation but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being mathematical calculation. For example, but for the “device” language, “determining” in the context of this claim encompasses the user manually determine through mathematical calculation whether content are the same.
 The limitation of a wildcard determination unit that obtains a concealed operation result [w] in which an operation result w = (wi, ..., wN) is concealed, the operation result w in which wj = bi is established when kj is the wildcard character and wj = bo is established when kj is not the wildcard character, bo and b1 are elements of a set {bo, b1}, and b0 ≠ b1, by secure computation using the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical computation but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being mathematical calculation. For example, but for the “device” language, “determining” in the context of this claim encompasses the user manually comparing the different variation of specific content to the stored content using mathematical process.
 The limitation of an OR operation unit that obtains a concealed operation result [yi] in which an operation result yi = (yi,1, ..., yi,N) is concealed, the operation result yi in which yi,j = di is established when at least one of eij = a1 and wj = bi is satisfied and yi,j = do is established when both of eij = ao and wj = bo are satisfied, do and d1 are elements of a set {do, d1}, and d0 ≠ d1, by secure computation using the concealed operation result [ei] and the concealed operation result [w], as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relation but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being mathematical relation. For example, but for the “device” language, “OR operation unit” in the context of this claim encompasses the mathematical operation that simultaneously compare two content to a variety of content or stored content.
	The limitation of AND operation unit that obtains a concealed match determination result [zi] in which a match determination result Zi is concealed from the retrieval device, the match determination result Zi in which Zi = g1 is established when Yi 1 = ... =Yi N = d1 is satisfied and Zi = go is established when Yi 1 = ... = ViN = d1 is not satisfied, go and g1 are elements of a set {go, g1}, and go ≠ g1, by secure computation using the concealed operation result [yi], as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relation but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being mathematical relation. For example, but for the “device” language, “AND operation unit” in the context of this claim encompasses the mathematical operation that simultaneously compare two content to a variety of content or stored content.
	If a claim limitation, under its broadest reasonable  covers mathematical calculation or relationship but for the recitation of generic computer components, then it falls within the “mathematical calculation or relationship” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a device to perform both the computing and determining steps. The computer system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of searching for information based on request) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the computing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 recites additional claim limitation of a null determination unit that obtains a concealed operation result [ i] in which an operation result i = ( i,1, ..., i,N) is concealed, the operation result i in which j,3 = 0o is established when xij is a null character and ij = 61 is established when xis is not a null character, Ɵo and Ɵ1 are elements of a set {Ɵo, Ɵ1}, and Ɵ0 ≠ Ɵ1, by secure computation using the concealed search target word [xi]; an AND operation unit that obtains a concealed operation result [vi] in which an operation result vi = (vi,l, ..., vi,N) is concealed, the operation result vi in which vj = pi is established when both of wj = bi and ij = 61 are satisfied and vj = po is established when at 3Docket No. 527639US Preliminary Amendment least one of wj = bo and jij = 0o is satisfied, po and p1 are elements of a set {po, p1}, and p0 ≠ p1, by secure computation using the concealed operation result [w] and the concealed operation result [ui].
	The limitation of a null determination unit that obtains a concealed operation result [ i] in which an operation result i = ( i,1, ..., i,N) is concealed, the operation result i in which j,3 = 0o is established when xij is a null character and ij = 61 is established when xis is not a null character, po and p1 are elements of p set {po, p1}, and p0 ≠ p1, by secure computation using the concealed search target word [xi];, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationship but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind or generic mathematical relation. For example, but for the “device” language, “determining” in the context of this claim encompasses the user manually compare requested content to determine whether there is no match  or mathematical process of determine whether the request is not in the storage. 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a device to perform both the computing and determining steps. The computer system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of searching for information based on request) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the computing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 3 recites the limitation of retrieval device that performs prefix search by secure computation in which m, n, t(i), and N are positive integers, i = 1, ..., m, j = 1, ..., N, n < N, and t(i) N, the retrieval device comprising: a storage that stores concealed database [x1], ..., [xm] including a concealed search target word [xi] in which a search target word xi = (xi,1, ..., xi,t(i), ..., xi,N) is concealed, the search target word xi including t(i) pieces of characters xi,1, ..., xi,t(i); an input unit that receives an input of a concealed search word [k] in which a search word k = (ki, ..., k,, ..., kN) is concealed, the search word k including n pieces of characters ki, ..., k~ including a wildcard character; an equality determination unit that obtains a concealed operation result [ei] in which an operation result ei = (ei,1, ..., ei,N) is concealed, the operation result ei in which ej = a1 is established when xj is kj and eij = ao is established when xij is not kj, ao and a1 are elements of a set {ao, a1}, and a0 ≠ a1 by secure computation using the concealed search target word [xi] and the concealed search word [k]; a wildcard determination unit that obtains a concealed operation result [w] in which an operation result w = (wi, ..., wN) is concealed, the operation result w in which wj = bi is established when kj is the wildcard character and wj = bo is established when kj is not the 4Docket No. 527639USwildcard character, bo and b1 are elements of b set {bo, b1}, and b0 ≠ b1, by secure computation using the concealed search word [k]; a first null determination unit that obtains a concealed operation result [u] in which an operation result u = (ui, ..., uN) is concealed, the operation result u in which uj = ci is established when kj is a null character and uj = co is established when kj is not a null character, by secure computation using the concealed search word [k]; and an OR operation unit that obtains a concealed operation result [yi] in which an operation result yi = (yi,1, ..., yi,N) is concealed, the operation result yi in which yi,j = di is established when at least any one of eij = a1, wj = bi, and uj = cl is satisfied and yi,j = do is established when all of eij = ao, wj = bo, and uj = co are satisfied, co and c1 are elements of a set {co, c1}, and c0 ≠ c1, by secure computation using the concealed operation result [ei], the concealed operation result [w], and the concealed operation result [u].
	The limitation of retrieval device that performs prefix search by secure computation in which m, n, t(i), and N are positive integers, i = 1, ..., m, j = 1, ..., N, n < N, and t(i) N, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “performing” in the context of this claim encompasses the user manually compare the beginning part of the request to determine whether there is a match with content in the storage.	
Also, limitation of retrieval device that performs prefix search by secure computation in which m, n, t(i), and N are positive integers, i = 1, ..., m, j = 1, ..., N, n < N, and t(i) N, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the mathematical calculation but for the recitation of generic computer components. For example, but for the “device” language, “secure computation” in the context of this claim encompasses the user manually calculating the level of comparison to match the content.
	The limitation of the search target word xi including t(i) pieces of characters xi,1, ..., xi,t(i); an input unit that receives an input of a concealed search word [k] in which a search word k = (ki, ..., k,, ..., kN) is concealed, the search word k including n pieces of characters ki, ..., k~ including a wildcard character, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “searching” in the context of this claim encompasses the user manually compare the choosing content to all other content. The limitation of an equality determination unit that obtains a concealed operation result [ei] in which an operation result ei = (ei,1, ..., ei,N) is concealed, the operation result ei in which ej = a1 is established when xj is kj and eij = ao is established when xij is not kj, ao and a1 are elements of a set {ao, a1}, and a0 ≠ a1, by secure computation using the concealed search target word [xi] and the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “determining” in the context of this claim encompasses the user mentally compare content whether they are the same. The limitation of a wildcard determination unit that obtains a concealed operation result [w] in which an operation result w = (wi, ..., wN) is concealed, the operation result w in which wj = bi is established when kj is the wildcard character and wj = bo is established when kj is not the 4Docket No. 527639US Preliminary Amendment wildcard character, bo and b1 are elements of a set {bo, b1}, and b0 ≠ b1, by secure computation using the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation of the mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being a generic computer calculation. For example, but for the “device” language, “determining” in the context of this claim encompasses the user mentally compare different variation of specific content to the stored content. The limitation of a first null determination unit that obtains a concealed operation result [u] in which an operation result u = (ui, ..., uN) is concealed, the operation result u in which uj = ci is established when kj is a null character and uj = co is established when kj is not a null character, co and c1 are elements of a set {co, c1}, and c0 ≠ c1, by secure computation using the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind or mathematical relationship but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind or generic mathematical relation. For example, but for the “device” language, “determining” in the context of this claim encompasses the user manually compare request content to determine whether there is no match with content in the storage  or mathematical process of determine whether the request is not in the storage. The limitation of an OR operation unit that obtains a concealed operation result [yi] in which an operation result yi = (yi,1, ..., yi,N) is concealed, the operation result yi in which yi,j = di is established when at least one of eij = a1 and wj = bi is satisfied and yi,j = do is established when both of eij = ao and wj = bo are satisfied, by secure computation using the concealed operation result [ei] and the concealed operation result [w], as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relation but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being mathematical relation. For example, but for the “device” language, “OR operation unit” in the context of this claim encompasses the mathematical operation that simultaneously compare two content to a variety of content or stored content.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas or if a  claim limitation, under its broadest reasonable  covers mathematical calculation or relationship but for the recitation of generic computer components, then it falls within the “mathematical calculation or relationship” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a device to perform both the computing and determining steps. The computer system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of searching for information based on request) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the computing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 4 recites the limitation of prefix search by secure computation in which m, n, t(i), and N are positive integers, i = 1, ..., m, j = 1, ..., N, n < N, and t(i) N, the retrieval device comprising: a storage that stores concealed database [x1], ..., [xm] including a concealed search target word [xi] in which a search target word xi = (xi,1, ..., xi,t(i), ..., xi,N) is concealed, the search target word xi including t(i) pieces of characters xi,1, ..., xi,t(i); an input unit that receives an input of a concealed search word [k] in which a search word k = (ki, ..., k,, ..., kN) is concealed, the search word k including n pieces of characters ki, ..., k~ including a wildcard character; an equality determination unit that obtains a concealed operation result [ei] in which an operation result ei = (ei,1, ..., ei,N) is concealed, the operation result ei in which ej = a1 is established when xj is kj and eij = ao is established when xij is not kj, , ao and a1 are elements of a set {ao, a1}, and a0 ≠ a1, by secure computation 5Docket No. 527639US Preliminary Amendment using the concealed search target word [xi] and the concealed search word [k]; a wildcard determination unit that obtains a concealed operation result [w] in which an operation result w = (wi, ..., wN) is concealed, the operation result w in which wj = bi is established when kj is the wildcard character and wj = bo is established when kj is not the wildcard character, bo and b1 are elements of a set {bo, b1}, and b0 ≠ b1, by secure computation using the concealed search word [k]; a first null determination unit that obtains a concealed operation result [u] in which an operation result u = (ul, ..., uN) is concealed, the operation result u in which uj = cl is established when kj is a null character and uj = co is established when kj is not a null character, by secure computation using the concealed search word [k]; a second null determination unit that obtains a concealed operation result [i] in which an operation result i = (hi,1, ..., ji,N) is concealed, the operation result i in which 1j = 0o is established when xi, is a null character and jij = 61 is established when xij is not a null character, Ɵo and Ɵ1 are elements of a set {Ɵo, Ɵ1}, and Ɵ0 ≠ Ɵ1, by secure computation using the concealed search target word [xi]; an AND operation unit that obtains a concealed operation result [vi] in which an operation result vi = (vi,1, ..., vi,N) is concealed, the operation result vi in which vj = pi is established when both of wj = bi and jij = 61 are satisfied and vij = po is established when at least one of wj = bo and jij = 0o is satisfied, po and p1 are elements of a set {po, p1}, and p0 ≠ p1, by secure computation using the concealed operation result [w] and the concealed operation result [ a]; and an OR operation unit that obtains a concealed operation result [yi] in which an operation result yi = (yi,1, ..., yi,N) is concealed, the operation result yi in which yi,j = d1 is established when at least any one of eij = a1, vij = pi, and uj = cl is satisfied and yij = do is established when all of eij = ao, vij = po, and uj = co are satisfied, by secure computation using the concealed operation result [ei], the concealed operation result [u], and the concealed operation result [vi].
	The limitation of prefix search by secure computation in which m, n, t(i), and N are positive integers, i = 1, ..., m, j = 1, ..., N, n < N, and t(i) N, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “performing” in the context of this claim encompasses the user manually compare the beginning part of the request to determine whether there is a match with content in the storage.	
Also, limitation of prefix search by secure computation in which m, n, t(i), and N are positive integers, i = 1, ..., m, j = 1, ..., N, n < N, and t(i) N, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the mathematical calculation but for the recitation of generic computer components. For example, but for the “device” language, “secure computation” in the context of this claim encompasses the user manually calculating the level of comparison to match the content. 
	The limitation of the search target word xi including t(i) pieces of characters xi,1, ..., xi,t(i); an input unit that receives an input of a concealed search word [k] in which a search word k = (ki, ..., k,, ..., kN) is concealed, the search word k including n pieces of characters ki, ..., k~ including a wildcard character, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “searching” in the context of this claim encompasses the user manually compare the choosing content to all other content. The limitation of an equality determination unit that obtains a concealed operation result [ei] in which an operation result ei = (ei,1, ..., ei,N) is concealed, the operation result ei in which ej = a1 is established when xj is kj and eij = ao is established when xij is not kj, by secure computation 5Docket No. 527639US Preliminary Amendment using the concealed search target word [xi] and the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “determining” in the context of this claim encompasses the user mentally compare content whether they are the same. The limitation of a wildcard determination unit that obtains a concealed operation result [w] in which an operation result w = (wi, ..., wN) is concealed, the operation result w in which wj = bi is established when kj is the wildcard character and wj = bo is established when kj is not the wildcard character, by secure computation using the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation of the mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being a generic computer calculation. For example, but for the “device” language, “determining” in the context of this claim encompasses the user mentally compare different variation of specific content to the stored content. The limitation of a first null determination unit that obtains a concealed operation result [u] in which an operation result u = (ul, ..., uN) is concealed, the operation result u in which uj = cl is established when kj is a null character and uj = co is established when kj is not a null character, by secure computation using the concealed search word [k]; a second null determination unit that obtains a concealed operation result [i] in which an operation result i = (hi,1, ..., ji,N) is concealed, the operation result i in which 1j = 0o is established when xi, is a null character and jij = 61 is established when xij is not a null character, by secure computation using the concealed search target word [xi], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind or mathematical relationship but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind or generic mathematical relation. For example, but for the “device” language, “determining” in the context of this claim encompasses the user manually compare request content to determine whether there is no match with content in the storage  or a mathematical process of determine whether the request is not in the storage. The limitation of an OR operation unit that obtains a concealed operation result [yi] in which an operation result yi = (yi,1, ..., yi,N) is concealed, the operation result yi in which yi,j = di is established when at least one of eij = a1 and wj = bi is satisfied and yi,j = do is established when both of eij = ao and wj = bo are satisfied, by secure computation using the concealed operation result [ei] and the concealed operation result [w], as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relation but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being mathematical relation. For example, but for the “device” language, “OR operation unit” in the context of this claim encompasses the mathematical operation that simultaneously compare two content to a variety of content or stored content.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas or if a  claim limitation, under its broadest reasonable  covers mathematical calculation or relationship but for the recitation of generic computer components, then it falls within the “mathematical calculation or relationship” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 6 recites retrieval device that performs exact match search by secure computation in which 
    PNG
    media_image1.png
    13
    492
    media_image1.png
    Greyscale
N(i), j"(i) = N(i)+1, ..., N, n < N, and t(i) N(i), the retrieval device comprising: a storage that stores concealed database [xi], ..., [xm] including a concealed search target word [xi] in which a search target word xi = (xi,1, ..., xit(i), ..., xiN(i)) is concealed, the search target word xi including t(i) pieces of characters xi,1, ..., xi,t(i); an input unit that receives an input of a concealed search word [k] in which a search word k = (ki, ..., k,, ..., kN) is concealed, the search word k including n pieces of characters ki, ..., k~ including a wildcard character; an equality determination unit that obtains a concealed operation result [ei] in which an operation result ei = (ei,1, ..., ei,N(i)) is concealed, the operation result ei in which ei j(j) = a1 is established when xij(i) is kyjt) and eijjij = ao is established when xjjti) is not kj(j), by secure computation using the concealed search target word [xi] and the concealed search word [k]; a wildcard determination unit that obtains a concealed operation result [w] in which an operation result w = (wi, ..., wN(i)) is concealed, the operation result w in which wjti) = bi is established when kyjt) is the wildcard character and wjti) = bo is established when kyjt) is not the wildcard character, by secure computation using the concealed search word [k]; 7Docket No. 527639US Preliminary Amendment a first null determination unit that obtains a concealed operation result [u'] in which operation results u'N(i)+1, ..., u'N are concealed, the operation results u'N(i)+1, ..., u'N in which u'j.,(i) = ci is established when kj.(i) is a null character and u'j..(i) = co is established when kj.(i) is not a null character, by secure computation using at least a part of the concealed search word [k]; an OR operation unit that obtains a concealed operation result [e'i] in which an operation result e'i = (e'i,1, ..., e'i,N(i)) is concealed, the operation result e'i in which e'ijti) = di is established when at least one of ejjti) = ai and wjti) = bi is satisfied and e'ji = do is established when both of ei j(j) = ao and wjti) = bo are satisfied, by secure computation using the concealed operation result [ei] and the concealed operation result [w]; and a concatenation unit that obtains a concealed operation result [yi] in which an operation result yi = (yi,i, ..., yi,N) = (e'i,1, ..., ei,N(i), uN(i)+1, ..., u'N) is concealed, by secure computation using the concealed operation result [u'] and the concealed operation result [e'i].
	The limitation of retrieval device that performs exact match search by secure computation in which 
    PNG
    media_image1.png
    13
    492
    media_image1.png
    Greyscale
N(i), j"(i) = N(i)+1, ..., N, n < N, and t(i) N(i),, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “performing” in the context of this claim encompasses the user manually compare the beginning part of the request to determine whether there is a match with content in the storage.	
	Also, limitation of retrieval device that performs exact match search by secure computation in which 
    PNG
    media_image1.png
    13
    492
    media_image1.png
    Greyscale
N(i), j"(i) = N(i)+1, ..., N, n < N, and t(i) N(i),, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the mathematical calculation but for the recitation of generic computer components. For example, but for the “device” language, “secure computation” in the context of this claim encompasses the user manually calculating the level of comparison to match the content.
	The limitation of the search target word xi including t(i) pieces of characters xi,1, ..., xi,t(i); an input unit that receives an input of a concealed search word [k] in which a search word k = (ki, ..., k,, ..., kN) is concealed, the search word k including n pieces of characters ki, ..., k~ including a wildcard character, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “searching” in the context of this claim encompasses the user manually compare the choosing content to all other content. The limitation of an equality determination unit that obtains a concealed operation result [ei] in which an operation result ei = (ei,1, ..., ei,N(i)) is concealed, the operation result ei in which ei j(j) = a1 is established when xij(i) is kyjt) and eijjij = ao is established when xjjti) is not kj(j), by secure computation using the concealed search target word [xi] and the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “determining” in the context of this claim encompasses the user mentally compare content whether they are the same. The limitation of a wildcard determination unit that obtains a concealed operation result [w] in which an operation result w = (wi, ..., wN(i)) is concealed, the operation result w in which wjti) = bi is established when kyjt) is the wildcard character and wjti) = bo is established when kyjt) is not the wildcard character, by secure computation using the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation of the mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being a generic computer calculation. For example, but for the “device” language, “determining” in the context of this claim encompasses the user mentally compare different variation of specific content to the stored content. The limitation of a first null determination unit that obtains a concealed operation result [u'] in which operation results u'N(i)+1, ..., u'N are concealed, the operation results u'N(i)+1, ..., u'N in which u'j.,(i) = ci is established when kj.(i) is a null character and u'j..(i) = co is established when kj.(i) is not a null character, by secure computation using at least a part of the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind or mathematical relationship but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind or generic mathematical relation. For example, but for the “device” language, “determining” in the context of this claim encompasses the user manually compare request content to determine whether there is no match with content in the storage  or a mathematical process of determine whether the request is not in the storage. The limitation of an OR operation unit that obtains a concealed operation result [e'i] in which an operation result e'i = (e'i,1, ..., e'i,N(i)) is concealed, the operation result e'i in which e'ijti) = di is established when at least one of ejjti) = ai and wjti) = bi is satisfied and e'ji = do is established when both of ei j(j) = ao and wjti) = bo are satisfied, by secure computation using the concealed operation result [ei] and the concealed operation result [w]; and a concatenation unit that obtains a concealed operation result [yi] in which an operation result yi = (yi,i, ..., yi,N) = (e'i,1, ..., ei,N(i), uN(i)+1, ..., u'N) is concealed, by secure computation using the concealed operation result [u'] and the concealed operation result [e'i], as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relation but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being mathematical relation. For example, but for the “device” language, “OR operation unit” in the context of this claim encompasses the mathematical operation that simultaneously compare two content to a variety of content or stored content.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas or if a  claim limitation, under its broadest reasonable  covers mathematical calculation or relationship but for the recitation of generic computer components, then it falls within the “mathematical calculation or relationship” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a device to perform both the computing and determining steps. The computer system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of searching for information based on request) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the computing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 7 recites A retrieval device that performs exact match search by secure computation in which 
    PNG
    media_image2.png
    13
    492
    media_image2.png
    Greyscale
N(i), n N, t(i) N(i), and j"(i) = N+1, ..., N(i), the retrieval device comprising: a storage that stores concealed database [xi], ..., [xm] including a concealed search target word [xi] in which a search target word xi = (xi,1, ..., xit(i), ..., xiN(i)) is concealed, the search target word xi including t(i) pieces of characters xi,1, ..., xi,t(i); an input unit that receives an input of a concealed search word [k] in which a search word k = (ki, ..., k,, ..., kN) is concealed, the search word k including n pieces of characters ki, ..., k~ including a wildcard character; an equality determination unit that obtains a concealed operation result [ei] in which 8Docket No. 527639US Preliminary Amendment an operation result e; = (ei,1, ..., ei,N) is concealed, the operation result e; in which eij = a1 is established when xij is kj and eij = ao is established when xij is not kj, by secure computation using the concealed search target word [xi] and the concealed search word [k]; a wildcard determination unit that obtains a concealed operation result [w] in which an operation result w = (wi, ..., wN) is concealed, the operation result w in which wj = bi is established when kj is the wildcard character and wj = bo is established when kj is not the wildcard character, by secure computation using the concealed search word [k]; an OR operation unit that obtains a concealed operation result [e'i] in which an operation result e'i = (e'i,1, ..., e'i,N) is concealed, the operation result e'i in which e'ij = di is established when at least one of eij = a1 and wj = b1 is satisfied and e'j = do is established when both of eij = ao and wj = bo are satisfied, by secure computation using the concealed operation result [ei] and the concealed operation result [w]; a second null determination unit that obtains a concealed operation result [ 'i] in which an operation result j'i = ( 'i,N+1, -., iL,N(i)) is concealed, the operation result 'a in which l'ij.(i) = di is established when xij"(i) is a null character and l'if,(i) = do is established when xij,,(i) is not a null character, by secure computation using at least a part of the concealed search target word [xi]; and a concatenation unit that obtains a concealed operation result [yi] in which an operation result yi = (yii, ..., yi,N(i)) = (e'i,1, ., ei,N, [Wi,N+i, ..., [ti,N(i)) is concealed, by secure computation using the concealed operation result [e'i] and the concealed operation result [ 'i].
	The limitation of retrieval device that performs exact match search by secure computation in which 
    PNG
    media_image2.png
    13
    492
    media_image2.png
    Greyscale
N(i), n N, t(i) N(i), and j"(i) = N+1, ..., N(i), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “performing” in the context of this claim encompasses the user manually compare the beginning part of the request to determine whether there is a match with content in the storage.	
	Also, limitation of retrieval device that performs exact match search by secure computation in which 
    PNG
    media_image2.png
    13
    492
    media_image2.png
    Greyscale
N(i), n N, t(i) N(i), and j"(i) = N+1, ..., N(i), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the mathematical calculation but for the recitation of generic computer components. For example, but for the “device” language, “secure computation” in the context of this claim encompasses the user manually calculating the level of comparison to match the content.
	The limitation of the search target word xi including t(i) pieces of characters xi,1, ..., xi,t(i); an input unit that receives an input of a concealed search word [k] in which a search word k = (ki, ..., k,, ..., kN) is concealed, the search word k including n pieces of characters ki, ..., k~ including a wildcard character, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “searching” in the context of this claim encompasses the user manually compare the choosing content to all other content. The limitation of an equality determination unit that obtains a concealed operation result [ei] in which 8Docket No. 527639US Preliminary Amendment an operation result e; = (ei,1, ..., ei,N) is concealed, the operation result e; in which eij = a1 is established when xij is kj and eij = ao is established when xij is not kj, by secure computation using the concealed search target word [xi] and the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “determining” in the context of this claim encompasses the user mentally compare content whether they are the same. The limitation of a wildcard determination unit that obtains a concealed operation result [w] in which an operation result w = (wi, ..., wN) is concealed, the operation result w in which wj = bi is established when kj is the wildcard character and wj = bo is established when kj is not the wildcard character, by secure computation using the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation of the mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being a generic computer calculation. For example, but for the “device” language, “determining” in the context of this claim encompasses the user mentally compare different variation of specific content to the stored content. The limitation of a second null determination unit that obtains a concealed operation result [ 'i] in which an operation result j'i = ( 'i,N+1, -., iL,N(i)) is concealed, the operation result 'a in which l'ij.(i) = di is established when xij"(i) is a null character and l'if,(i) = do is established when xij,,(i) is not a null character, by secure computation using at least a part of the concealed search target word [xi], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind or mathematical relationship but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind or generic mathematical relation. For example, but for the “device” language, “determining” in the context of this claim encompasses the user manually compare request content to determine whether there is no match with content in the storage  or a mathematical process of determine whether the request is not in the storage. The limitation of an OR operation unit that obtains a concealed operation result [e'i] in which an operation result e'i = (e'i,1, ..., e'i,N) is concealed, the operation result e'i in which e'ij = di is established when at least one of eij = a1 and wj = b1 is satisfied and e'j = do is established when both of eij = ao and wj = bo are satisfied, by secure computation using the concealed operation result [ei] and the concealed operation result [w], and a concatenation unit that obtains a concealed operation result [yi] in which an operation result yi = (yii, ..., yi,N(i)) = (e'i,1, ., ei,N, [Wi,N+i, ..., [ti,N(i)) is concealed, by secure computation using the concealed operation result [e'i] and the concealed operation result [ 'i], as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relation but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being mathematical relation. For example, but for the “device” language, “OR operation unit” in the context of this claim encompasses the mathematical operation that simultaneously compare two content to a variety of content or stored content.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas or if a  claim limitation, under its broadest reasonable  covers mathematical calculation or relationship but for the recitation of generic computer components, then it falls within the “mathematical calculation or relationship” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a device to perform both the computing and determining steps. The computer system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of searching for information based on request) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the computing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 8 recites the limitation of a retrieval device that performs exact match search by secure computation in which 
    PNG
    media_image2.png
    13
    492
    media_image2.png
    Greyscale
N(i), n N, t(i) N(i), and j"(i) = N+1, ..., N(i), the retrieval device comprising: a storage that stores concealed database [xi], ..., [xm] including a concealed search target word [xi] in which a search target word xi = (xi,1, ..., xit(i), ..., xiN(i)) is concealed, the search target word xi including t(i) pieces of characters xi,1, ..., xi,t(i); an input unit that receives an input of a concealed search word [k] in which a search word k = (ki, ..., k,, ..., kN) is concealed, the search word k including n pieces of characters ki, ..., k~ including a wildcard character; an equality determination unit that obtains a concealed operation result [ei] in which 8Docket No. 527639US Preliminary Amendment an operation result e; = (ei,1, ..., ei,N) is concealed, the operation result e; in which eij = a1 is established when xij is kj and eij = ao is established when xij is not kj, by secure computation using the concealed search target word [xi] and the concealed search word [k]; a wildcard determination unit that obtains a concealed operation result [w] in which an operation result w = (wi, ..., wN) is concealed, the operation result w in which wj = bi is established when kj is the wildcard character and wj = bo is established when kj is not the wildcard character, by secure computation using the concealed search word [k]; an OR operation unit that obtains a concealed operation result [e'i] in which an operation result e'i = (e'i,1, ..., e'i,N) is concealed, the operation result e'i in which e'ij = di is established when at least one of eij = a1 and wj = b1 is satisfied and e'j = do is established when both of eij = ao and wj = bo are satisfied, by secure computation using the concealed operation result [ei] and the concealed operation result [w]; a second null determination unit that obtains a concealed operation result [ 'i] in which an operation result j'i = ( 'i,N+1, -., iL,N(i)) is concealed, the operation result 'a in which l'ij.(i) = di is established when xij"(i) is a null character and l'if,(i) = do is established when xij,,(i) is not a null character, by secure computation using at least a part of the concealed search target word [xi]; and a concatenation unit that obtains a concealed operation result [yi] in which an operation result yi = (yii, ..., yi,N(i)) = (e'i,1, ., ei,N, [Wi,N+i, ..., [ti,N(i)) is concealed, by secure computation using the concealed operation result [e'i] and the concealed operation result [ 'i].
	The limitation of retrieval device that performs prefix search by secure computation in which 
    PNG
    media_image3.png
    13
    492
    media_image3.png
    Greyscale
 9Docket No. 527639US Preliminary Amendment N(i), n N, and t(i) N(i), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “performing” in the context of this claim encompasses the user manually compare the beginning part of the request to determine whether there is a match with content in the storage.	
	Also, limitation of retrieval device that performs prefix search by secure computation in which 
    PNG
    media_image3.png
    13
    492
    media_image3.png
    Greyscale
 9Docket No. 527639US Preliminary Amendment N(i), n N, and t(i) N(i), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the mathematical calculation but for the recitation of generic computer components. For example, but for the “device” language, “secure computation” in the context of this claim encompasses the user manually calculating the level of comparison to match the content.
	The limitation of the search target word xi including t(i) pieces of characters xi,1, ..., xi,t(i); n input unit that receives an input of a concealed search word [k] in which a search word k = (ki, ..., k,, ..., kN) is concealed, the search word k including n pieces of characters k*, ..., k~ including a wildcard character, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “searching” in the context of this claim encompasses the user manually compare the choosing content to all other content.  The limitation of an equality determination unit that obtains a concealed operation result [ei] in which an operation result ei = (ei,1, ..., ei,N) is concealed, the operation result ei in which eij = a1 is established when xis is kj and eij = ao is established when xij is not kj, by secure computation using the concealed search target word [xi] and the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “determining” in the context of this claim encompasses the user mentally compare content whether they are the same. The limitation of a wildcard determination unit that obtains a concealed operation result [w] in which an operation result w = (wi, ..., wN) is concealed, the operation result w in which wj = bi is established when kj is the wildcard character and wj = bo is established when kj is not the wildcard character, by secure computation using the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation of the mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being a generic computer calculation. For example, but for the “device” language, “determining” in the context of this claim encompasses the user mentally compare different variation of specific content to the stored content. The limitation of a null determination unit that obtains a concealed operation result [u"] in which an operation result u" = (u"1, ..., u"N) is concealed, the operation result u" in which u"j = cl is established when kj is a null character and u"j = co is established when kj is not a null character, by secure computation using the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind or mathematical relationship but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind or generic mathematical relation. For example, but for the “device” language, “determining” in the context of this claim encompasses the user manually compare request content to determine whether there is no match with content in the storage  or a mathematical process of determine whether the request is not in the storage. The limitation of a first OR operation unit that obtains a concealed operation result [w'] in which an operation result w' = (w'1, ..., w'N) is concealed, the operation result w' in which w', = b'1 is established when at least one of u"j = cl and wj = bi is satisfied and w' = b'o is established when both of u"j = co and wj = bo are satisfied, by secure computation using the concealed operation result [w] and the concealed operation result [u"]; and a second OR operation unit that obtains a concealed operation result [yi] in which an 10Docket No. 527639US Preliminary Amendment operation result yi = (yi,1, ..., yi,N) is concealed, the operation result yi in which yij = di is established when at least one of eij = a1 and w', = b'1 is satisfied and yij = do is established when both of eij = ao and w', = b'o are satisfied, by secure computation using the concealed operation result [ei] and the concealed operation result [w'], as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relation but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being mathematical relation. For example, but for the “device” language, “OR operation unit” in the context of this claim encompasses the mathematical operation that simultaneously compare two content to a variety of content or stored content.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas or if a  claim limitation, under its broadest reasonable  covers mathematical calculation or relationship but for the recitation of generic computer components, then it falls within the “mathematical calculation or relationship” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a device to perform both the computing and determining steps. The computer system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of searching for information based on request) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the computing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 9 recites retrieval device that performs prefix search by secure computation in which 
    PNG
    media_image1.png
    13
    492
    media_image1.png
    Greyscale
N(i), j"(i) = N(i)+1, ..., N, n < N, and t(i) N(i), the retrieval device comprising: a storage that stores concealed database [xi], ..., [xm] including a concealed search target word [xi] in which a search target word xi = (xi,1, ..., xi,t(i), ..., xi,N(i)) is concealed, the search target word xi including t(i) pieces of characters xi,1, ..., xi,t(i); an input unit that receives an input of a concealed search word [k] in which a search word k = (ki, ..., k,, ..., kN) is concealed, the search word k including n pieces of characters ki, ..., k~ including a wildcard character; an equality determination unit that obtains a concealed operation result [ei] in which an operation result ei = (ei,1, ..., ei,N(i)) is concealed, the operation result ei in which ei j(j) = a1 is established when xjJ(j) is kjt) and eijj() = ao is established when xjj(i) is not kj(j), by secure computation using the concealed search target word [xi] and the concealed search word [k]; a wildcard determination unit that obtains a concealed operation result [w] in which an operation result w = (wi, ..., wN(i)) is concealed, the operation result w in which wjti) = bi is established when kjt) is the wildcard character and wjti) = bo is established when kj(j) is not the wildcard character, by secure computation using the concealed search word [k]; a null determination unit that obtains a concealed operation result [u"] in which an operation result u" = (u"1, ..., u"N) is concealed, the operation result u" in which u"j = cl is 11Docket No. 527639US Preliminary Amendment established when kj is a null character and u"j = co is established when kj is not a null character, by secure computation using the concealed search word [k]; a first OR operation unit that obtains a concealed operation result [w'] in which an operation result w' = (w'i, ..., w'N(i)) is concealed, the operation result w' in which w',(,) = b'1 is established when at least one of u"jt() = ci and wjti) = bi is satisfied and w'j(j) = b'o is established when both of u"jt() = co and wjti) = bo are satisfied, by secure computation using at least a part of the concealed operation result [w] and the concealed operation result [u"]; a second OR operation unit that obtains a concealed operation result [e'i] in which an operation result e'i = (e'i,1, ..., e'i,N(i)) is concealed, the operation result e'i in which e'iji) = di is established when at least one of eyjti) = ai and w'j(j) = b'1 is satisfied and e'yj1i) = do is established when both of ejj(i) = ao and w'j(j) = b'o are satisfied, by secure computation using the concealed operation result [ei] and the concealed operation result [w']; and a concatenation unit that obtains a concealed operation result [yi] in which an operation result yi = (yii, ..., yi,N (e'i, ..., e'i,N(i), u"N(i)+1, .., u"N) is concealed, by secure computation using at least a part of the concealed operation result [e'i] and the concealed operation result [u"].
	The limitation of retrieval device that performs prefix search by secure computation in which 
    PNG
    media_image1.png
    13
    492
    media_image1.png
    Greyscale
N(i), j"(i) = N(i)+1, ..., N, n < N, and t(i) N(i), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “performing” in the context of this claim encompasses the user manually compare the beginning part of the request to determine whether there is a match with content in the storage.	
	Also, limitation of retrieval device that performs prefix search by secure computation in which 
    PNG
    media_image1.png
    13
    492
    media_image1.png
    Greyscale
N(i), j"(i) = N(i)+1, ..., N, n < N, and t(i) N(i), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the mathematical calculation but for the recitation of generic computer components. For example, but for the “device” language, “secure computation” in the context of this claim encompasses the user manually calculating the level of comparison to match the content.
	The limitation of the search target word xi including t(i) pieces of characters xi,1, ..., xi,t(i); an input unit that receives an input of a concealed search word [k] in which a search word k = (ki, ..., k,, ..., kN) is concealed, the search word k including n pieces of characters ki, ..., k~ including a wildcard character, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “searching” in the context of this claim encompasses the user manually compare the choosing content to all other content. The limitation of an equality determination unit that obtains a concealed operation result [ei] in which an operation result ei = (ei,1, ..., ei,N(i)) is concealed, the operation result ei in which ei j(j) = a1 is established when xjJ(j) is kjt) and eijj() = ao is established when xjj(i) is not kj(j), by secure computation using the concealed search target word [xi] and the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “determining” in the context of this claim encompasses the user mentally compare content whether they are the same. The limitation of a wildcard determination unit that obtains a concealed operation result [w] in which an operation result w = (wi, ..., wN(i)) is concealed, the operation result w in which wjti) = bi is established when kjt) is the wildcard character and wjti) = bo is established when kj(j) is not the wildcard character, by secure computation using the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation of the mind but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being a generic computer calculation. For example, but for the “device” language, “determining” in the context of this claim encompasses the user mentally compare different variation of specific content to the stored content. The limitation of a null determination unit that obtains a concealed operation result [u"] in which an operation result u" = (u"1, ..., u"N) is concealed, the operation result u" in which u"j = cl is 11Docket No. 527639US Preliminary Amendment established when kj is a null character and u"j = co is established when kj is not a null character, by secure computation using the concealed search word [k], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mind or mathematical relationship but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the mind or generic mathematical relation. For example, but for the “device” language, “determining” in the context of this claim encompasses the user manually compare request content to determine whether there is no match with content in the storage  or a mathematical process of determine whether the request is not in the storage. The limitation of a a first OR operation unit that obtains a concealed operation result [w'] in which an operation result w' = (w'i, ..., w'N(i)) is concealed, the operation result w' in which w',(,) = b'1 is established when at least one of u"jt() = ci and wjti) = bi is satisfied and w'j(j) = b'o is established when both of u"jt() = co and wjti) = bo are satisfied, by secure computation using at least a part of the concealed operation result [w] and the concealed operation result [u"]; a second OR operation unit that obtains a concealed operation result [e'i] in which an operation result e'i = (e'i,1, ..., e'i,N(i)) is concealed, the operation result e'i in which e'iji) = di is established when at least one of eyjti) = ai and w'j(j) = b'1 is satisfied and e'yj1i) = do is established when both of ejj(i) = ao and w'j(j) = b'o are satisfied, by secure computation using the concealed operation result [ei] and the concealed operation result [w']; and a concatenation unit that obtains a concealed operation result [yi] in which an operation result yi = (yii, ..., yi,N (e'i, ..., e'i,N(i), u"N(i)+1, .., u"N) is concealed, by secure computation using at least a part of the concealed operation result [e'i] and the concealed operation result [u"], as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relation but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being mathematical relation. For example, but for the “device” language, “OR operation unit” in the context of this claim encompasses the mathematical operation that simultaneously compare two content to a variety of content or stored content.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas or if a  claim limitation, under its broadest reasonable  covers mathematical calculation or relationship but for the recitation of generic computer components, then it falls within the “mathematical calculation or relationship” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a device to perform both the computing and determining steps. The computer system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of searching for information based on request) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the computing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 14 – 17  and 18 - 21 are method claim corresponding to a device claims 1 – 4 and 6 – 9 respectively, and rejected under the same condition set forth in connection to the rejection of claims 14 – 17  and 18 – 21 respectively above.
Claims 22 – 25 and 26 - 29 are method claim corresponding to a device claims 1 – 4 and 6 – 9 respectively, and rejected under the same condition set forth in connection to the rejection of claims 22 – 25 and 26 - 29 respectively above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



7/27/2022